nan F&F Ww N

oO woe N WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

fase 3:17-cv-01112-JLS-NLS Document 127-5

J. MARK WAXMAN (SBN 58579)
mwaxman@foley.com

NICHOLAS J. FOX (SBN 279577)
nfox@foley.com

FOLEY & LARDNER LLP

3579 VALLEY CENTRE DRIVE, SUITE 300

SAN DIEGO, CA 92130

T: 858.847.6700 //F: 858.792.6773

EILEEN R. RIDLEY (SBN 151735)
eridley@foley.com

ALAN R. QUELLETTE (SBN 272745)
aouellette@foley.com

FOLEY & LARDNER LLP

555 California Street, Suite 1700

San Francisco, CA 94104-1520

T: 415.434.4484 // F: 415.434.4507

SLY VESTER OWINO and JONATHAN
GOMEZ, on behalf of themselves and all
others similarly situated,

Plaintiffs,
Vs.

CORECIVIC, INC.,
Defendant.

 

CORECIVIC, INC.,
Counter-Claimant,

VS.

SLY VESTER OWINO and JONATHAN
GOMEZ, on behalf of themselves and all
others similarly situated,

Counter-Defendants.

 

 

Filed 08/01/19 PagelD.7391 Page 1of5

ROBERT L. TEEL (SBN 127081)
lawoffice@rlteel.com

LAW OFFICE OF ROBERT L. TEEL

1425 Broadway, Mail Code: 20-6690

Seattle, Washington 98122
T: 866. 833.5529 // F:855.609.6911

GEOFFREY M. RAUX (pro hac vice)
graux@foley.com

FOLEY & LARDNER LLP

111 Huntington Ave.

Boston, MA 02199-7610

T: 617.342.4000 // F: 617.342.4001

Attorneys for Plaintiffs SLY VESTER OWINO,
JONATHAN GOMEZ, and the Proposed Class(es)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

Case No. 3:17-CV-01112-JLS-NLS
CLASS ACTION

DECLARATION OF SUE JONES

Judge: Hon. Janis L. Sammartino
Magistrate: Hon. Nita L. Stormes

Case No. 17-CV-01112-JLS-NLS

 
aA FP Ww WN

o co NSN NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

ase 3:17-cv-01112-JLS-NLS Document 127-5 Filed 08/01/19 PagelD.7392 Page 2 of 5

I, Sue Jones, declare as follows:

1. I am over eighteen years of age. I have personal knowledge of the contents
of this declaration. If called upon to do so, I could and would testify under oath about the
contents of this declaration.

2. I was detained at the Central Arizona Florence Correctional Complex from
February 10, 2019 to June 24, 2019. The Central Arizona Florence Correctional
Complex is operated by CoreCivic, Inc. I was in the custody of the City of Mesa,
Arizona, but I was detained alongside individuals in the custody of Immigration and
Customs Enforcement (“ICE”). The condition, treatment, and standards applied to me
during my detention were identical to those applied to detainees in the custody of ICE.

oh During my detention at the Central Arizona Florence Correctional Complex,
I and all detainees with whom I resided, including detainees in the custody of ICE, were
required to abide by all orders and instructions issued by CoreCivic guards and
employees, including to perform cleaning tasks in common and private living areas
without pay. If any of us refused to obey the orders and instructions issued by CoreCivic
guards and employees, we would be subject to punishment, including being placed in
solitary confinement/isolation.

4. I understood that I and my fellow detainees could be punished for refusing to
obey any orders and instructions given by CoreCivic guards and employees based on my
knowledge of the written rules and policies issued by CoreCivic, my personal observation
of other detainees who were punished for refusing to follow orders and instructions, from
talking with other detainees who informed me that any failure to obey the orders and
instructions issued by CoreCivic guards and employees would result in punishment such
as isolation, and from my own personal experience of being punished while I was
detained. I witnessed several detainees, including ICE detainees, who were punished for
refusing to comply with orders to perform cleaning work or for poor performance doing

such work.

 

-l- Case No. 17-CV-01112-JLS-NLS

 
oO FSF NSN HD A F&F WO NY

NY wpo NO NO ND WN NH HN HN fF FH FF Fe RP RFP RPO eellU Sle
So JY DH Wn FB Ww NY KFK& 3D Oo DB ND DB A FP WY NYP | CO

 

fase 3:17-cv-01112-JLS-NLS Document 127-5 Filed 08/01/19 PagelD.7393 Page 3 of 5

5. I witnessed Ms. Garcia, one of the CoreCivic counselors, and Officer Peace,
one of the CoreCivic guards, both punish detainees for refusing to work on multiple
occasions. For example, regularly throughout the time of my detention (approximately 2-
3 times per week), Officer Peace and Ms. Garcia would critique the work of detainees
forced to clean shower stalls and would punish them for their performance by locking
them in their cells. In addition, there were frequent occasions throughout the period of
my detention where a detainee would refuse to comply with an order to perform work or
maintenance. Officer Peace would respond in these circumstances by threatening to
“spray” detainees (with pepper spray), although I never witnessed her actually following
through with that threat. She did, however, regularly place the entire pod on lockdown if
any detainee refused to obey her orders to work.

6. On April 23, 2019, I was attacked in FD-pod by an ICE detainee for refusing
to do work that I was instructing her to do. Because of my various trade skills, including
experience with plumbing and painting, I was placed in a supervisory role by CoreCivic
and required to supervise teams of detainee workers. This put me in an awkward and
difficult position since I was also a detainee. It is not a position I wanted. On April 23,
2019, I instructed a detainee to perform work cleaning the tables and pod in the kitchen
area. She refused and then, when IJ was not looking, attacked me, causing serious injury
to my thumb. She was punished by CoreCivic and placed in isolation.

7. On another occasion, which took place at some point during the period of
May 13, 2019 — May 17, 2019, a CoreCivic guard was ordering two detainees in a male
pod to come out of their cells and perform cleaning work. The detainees refused and the
guard began screaming at them. Eventually, the guard put the entire housing pod on
lockdown to punish everyone for the refusal of the two detainees to work. I believe this
incident was recorded by video. Similar events, with male detainees refusing to obey
orders to work, also resulted in entire housing pods being placed on lockdown. In
general, it was commonplace for CoreCivic to punish all detainees in a pod, including

ICE detainees, for the refusal of any individual detainee to perform work when ordered.

 

-2- Case No. 17-CV-01112-JLS-NLS

 
So Oo NHN DWN  B

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

bse 3:17-cv-01112-JLS-NLS Document 127-5 Filed 08/01/19 PagelD.7394 Page 4 of 5

8. Another example is cleaning of the recreation yard. Each day all detainees,
including ICE detainees, were forced to clean the recreation yard, walking through the
entire yard picking up trash and other items. If any detainee refused to participate, the
entire pod would be sent back inside and would lose the opportunity to have rec time for
that day. Detainees were not paid for this work.

2, During the period of my detention, I worked for CoreCivic as part of what
was called the “Voluntary Work Program,” primarily cleaning showers, tables, and floors
in the detention center. My supervisor was an employee of CoreCivic and CoreCivic’s
employees at the detention center determined my pay, hours, work schedule, and training.
My job performance was reviewed by my supervisor. If I performed poorly, I could be
terminated. Typically, I would be required to clean three shifts during each day. The
“shifts” were from 10:30 a.m. — 12:00 p.m., 3:00 p.m. — 5:00 p.m., and 6:30 p.m. — 8:00
p.m. I was only paid $2 for each day I worked, regardless of how many hours I worked
during that day. In general, I would work seven days per week.

10. Separate from my work as part of the Voluntary Work Program, I worked on
several “details,” performing tasks such as plumbing, painting, and electrical work. I
painted the entire FD-pod during the time of my detention, and did substantial work on
the plumbing system. Plumbing issues at the Central Arizona Florence Correctional
Complex were widespread. Drinking fountains did not function, and toilets routinely
clogged and would overflow. I had experience in plumbing and other maintenance tasks,
and was soon given more responsibility by CoreCivic guards. I was not paid money for
this work, but was given extra trays of food as “compensation.” As described above,
during my work on these details, and because of my experience, I was often given
authority over other detainees, including the authority to hire and terminate detainees
from the details.

11. I joined the Voluntary Work Program and agreed to work on details because
if I did not I would have been forced to spend a large portion of each day locked in my

cell. Any time that work was being done in the housing pods, those detainees who were

 

-3- Case No. 17-CV-01112-JLS-NLS

 
ke Ww N

co CO SN DN ON

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

fase 3:17-cv-01112-JLS-NLS Document 127-5 Filed 08/01/19 PagelD.7395 Page 5of5

not working were generally forced to remain in their cells, with the exception of
recreation time from 6:45 a.m. to 7:45 a.m., and during meal times. Joining the
Voluntary Work Program was also the only way that I could earn money to purchase
food, clothing, and basic hygiene items from the commissary, or purchase phone cards to
call my friends and family.

12. During my time at the Central Arizona Florence Correctional Complex,
CoreCivic provided me and other detainees with only 1 small bar of soap per week, one
small tube of toothpaste, a small bottle of shampoo, and a single roll of toilet paper.
These item would only last a few days. CoreCivic would not promptly resupply them,
meaning that detainees would have to either go without, steal from other detainees, or
purchase new items from the commissary.

13. Clothing was also a problem. Detainees were issued a limited set of clothes
and most of them did not fit. The only way to obtain new clothes would be to purchase
additional items from the commissary, which I did on several occasions.

14. Detainees could make phone calls to family and friends during my time at
the Central Arizona Florence Correctional Complex, but these calls cost money. To
make the calls, you had to use phone cards that could only be purchased at the
commissary. For me and many other detainees, including many ICE detainees, the only
way that we could afford to purchase these phone cards was to work in the Voluntary
Work Program.

15. I declare under penalty of perjury under the laws of the United States of
America that the foregoing is true and correct.

Executed this -. day of July, 2019, in Mesa, Arizona.

Due_fforey
Sue Jones Vf

 

-4- Case No. 17-CV-01112-JLS-NLS

 
